t c summary opinion united_states tax_court darren j newell and katherine m newell petitioners v commissioner of internal revenue respondent docket no 29052-10s filed date allen reed davison ii for petitioners shaina e boatright for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure after concessions by both parties the issues for decision are whether the tax_home of petitioner darren j newell remained in phoenix arizona until he moved into an apartment in pasadena california on date and if so whether petitioners are entitled to deduct travel_expenses and lease cancellation expenses paid in connection with petitioner darren j newell’s transfer to pasadena california and if so whether petitioners properly substantiated those expenses and finally whether petitioners are liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners are entitled to deduct dollar_figure for moving_expenses under sec_217 petitioners concede that the remaining expenses claimed on their tax_return as moving_expenses are not deductible under sec_217 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of kansas when the petition was filed at all times relevant darren j newell petitioner worked as a general manager in the restaurant business and was employed by lgo hospitality lgo during the first eight months of petitioner managed one of lgo’s restaurants located in phoenix arizona phoenix restaurant while working at the phoenix restaurant petitioner lived in an apartment with his wife and daughter in the nearby adjacent city of scottsdale arizona in date petitioner’s supervisor offered him a permanent position as general manager of lgo’s restaurant in pasadena california pasadena restaurant after consultation with his wife petitioner accepted the general manager position and agreed to relocate to pasadena on or about date petitioner began work as the general manager of the pasadena restaurant although the exact date is not entirely clear from the record petitioner and his family moved to pasadena around the same time period petitioners terminated their lease with respect to their apartment in scottsdale and paid expenses associated with that early cancellation lease cancellation expense petitioners used a rented moving truck and their personal automobile to transport their personal belongings and the family dog to pasadena because they had yet to secure an apartment before moving petitioners paid for hotel accommodations and storage for their personal belongings in pasadena petitioner and his family lived in hotel accommodations until the beginning of date while he worked at the pasadena restaurant on date petitioners executed a lease and moved into an apartment in pasadena pasadena apartment petitioner and his family lived in the pasadena apartment through the end of and into the following year in date petitioner transferred from the pasadena restaurant to a newly constructed lgo restaurant located in santa monica california santa monica restaurant when petitioner moved his family to santa monica in petitioners terminated the lease with respect to the pasadena apartment and again paid expenses associated with that early lease cancellation lease cancellation expense petitioner worked as the general manager of the santa monica restaurant until approximately date petitioners timely filed a joint federal_income_tax return for tax_return which was prepared by a commercial tax_return_preparer petitioner provided the return preparer with information regarding his move from phoenix to pasadena in including receipts for the expenses he paid petitioners had hired the same commercial tax_return_preparer to complete their tax returns for at least seven years before without incident on their tax_return petitioners claimed a deduction for moving_expenses of dollar_figure in a notice_of_deficiency notice respondent disallowed the claimed moving_expense_deduction according to the notice petitioners did not establish that the amount shown was a a moving expense and b paid i burden_of_proof discussion deductions are a matter of legislative grace and a taxpayer bears the burden of proving that the taxpayer is entitled to any deduction claimed 308_us_488 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision respondent also adjusted the amount of petitioners’ itemized_deduction for medical_expenses because of the resulting increase in their adjusted_gross_income the parties agree that this is a computational matter to be resolved by the rule process sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the requirements of sec_7491 with respect to any of the issues before the court new colonial ice co v helvering u s pincite a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms for the reasons that follow we hold that petitioners have not established that they are entitled to the business_expense deductions claimed ii business_expenses as stated above petitioners now concede that the expenses originally claimed on their tax_return other than the amount conceded by respondent are not deductible as moving_expenses under sec_217 see supra note petitioners argue in the alternative however that these expenses are deductible under sec_162 as business_expenses specifically petitioners now assert that they are entitled to deduct the following expenses description lodging meals lease cancellation lease cancellation total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure according to petitioners the above expenses are not personal living_expenses but deductible business_expenses related to petitioner’s employment with lgo hospitality sec_262 generally provides that no deduction shall be allowed for personal living or family_expenses on the other hand sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 a lodging and meals sec_162 allows a taxpayer to deduct ordinary and necessary travel_expenses including amounts for lodging and meals paid_or_incurred during the taxable_year if such expenses are paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 38_tc_470 aff’d 321_f2d_504 8th cir the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 49_tc_557 as a general_rule the location of a taxpayer’s principal place of employment is the taxpayer’s tax_home not the location of the taxpayer’s personal_residence mitchell v commissioner t c pincite kroll v commissioner t c pincite once a taxpayer accepts employment that is located either permanently or for an indefinite time away from his old principal place of employment the taxpayer’s tax_home shifts to the location of the new principal place of employment allen v commissioner tcmemo_2009_102 citing 608_f2d_1269 9th cir aff’g in part rev’g in part on a different issue 67_tc_426 see also kroll v commissioner t c pincite the vocational tax_home concept was first articulated by this court in 5_bta_1181 and has been consistently applied by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be considered his tax_home 358_us_59 the purpose of the exception is to mitigate the burden of the taxpayer who must incur duplicate living_expenses because of the exigencies of business kroll v commissioner t c pincite the record does not support a finding that petitioners maintained a personal_residence in phoenix while petitioner worked in pasadena or that they incurred duplicate living_expenses see 54_tc_734 aff’d 444_f2d_508 5th cir moreover the record demonstrates that petitioner’s employment in california was not temporary and petitioners do not appear to contend otherwise petitioners acknowledge that petitioner’s tax_home changed from phoenix to pasadena in petitioners contend however that although petitioner moved his family to pasadena and began work at the pasadena restaurant on or about date his tax_home did not shift to pasadena until date when he and his family moved into the pasadena apartment according to petitioners the time period between september and date was a transitional period within which petitioner’s tax_home remained in phoenix in petitioners’ view the expenses petitioner paid for hotel lodging and meals in pasadena during that transitional period constituted business travel_expenses or temporary_living_expenses incurred while petitioner was away from his tax_home in phoenix and are thus deductible under sec_162 respondent on the other hand argues that petitioner’s tax_home shifted from phoenix to pasadena no later than date when he moved his family to pasadena and began working at the pasadena restaurant respondent contends that the lodging and meal expenses petitioner paid between september and date were therefore not incurred while he was away from his tax_home consequently respondent maintains that the disputed lodging and meal expenses constitute nondeductible personal living_expenses we agree with respondent during the first eight months of petitioners lived in scottsdale arizona and petitioner worked at the phoenix restaurant on or about date petitioners moved to pasadena california and petitioner began working as general manager of the pasadena restaurant petitioner left his employment at the phoenix restaurant and petitioners no longer lived in the phoenix area therefore the location of petitioner’s principal place of employment shifted to pasadena when he began employment at the pasadena restaurant petitioner’s lodging and meal expenses were not paid_or_incurred while away from his tax_home petitioners did not secure an apartment before moving to pasadena rather petitioner and his family lived in hotel accommodations from approximately september until date when petitioners executed a lease and moved into the pasadena apartment petitioners contend that they are entitled to deduct their expenses for lodging and meals incurred during this transitional period as business travel_expenses when the location of petitioner’s principal place of employment changed however so did the vicinity of his tax although he took a return trip to phoenix sometime in date petitioner admitted at trial that the trip was taken for personal reasons and that he visited the phoenix restaurant for only six hours to finalize some documents home see allen v commissioner tcmemo_2009_102 although petitioner moved from the phoenix area to pasadena in pursuit of a business the lodging and meal expenses he paid were not incurred while away from his tax_home in pasadena therefore the lodging and meal expenses petitioner paid during his transitional period from september to date are not deductible under sec_162 see commissioner v flowers u s pincite petitioners provide no legal authority to support their transitional theory of deductibility as stated above petitioners acknowledge that pasadena was petitioner’s tax_home after date when they moved into the pasadena apartment on brief petitioners point out that a hotel generally does not constitute a tax_home we agree however petitioners’ theory that petitioner’s tax_home changed only when he established an apartment in pasadena on date is unpersuasive and contrary to well-established precedent see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 therefore we hold that petitioners’ claimed lodging and meal expenses are nondeductible personal living_expenses see sec_1_262-1 income_tax regs b lease cancellation taxpayers may be allowed to deduct amounts paid to cancel a lease as business_expenses if the leased property was used for business purposes see sec_1_262-1 income_tax regs there is no evidence that petitioners used their apartment in phoenix or their apartment in pasadena for business purposes to the contrary the evidence overwhelmingly supports a finding that both apartments were used as petitioners’ personal_residence moreover expenses related to lease cancellation are generally deductible by cash_method taxpayers such as petitioners for the taxable_year in which those expenses were paid see eg 47_bta_400 it has long been a rule that the consideration paid for the termination or cancellation of a lease by the lessee is deductible in full by him as an ordinary_and_necessary_expense for the year in which the expense is paid_or_incurred aff’d 137_f2d_745 3d cir thus petitioners’ lease cancellation expense would not be deductible for because that expense was paid in in any event we hold that petitioners’ early lease cancellation expenses are nondeductible personal expenses see sec_262 sec_1_162-2 sec_1_262-1 income_tax regs because we hold that petitioners are not entitled to deduct the claimed expenses for lodging meals or lease cancellation described above we need not continued iii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 the commissioner bears the burden of production sec_7491 but if satisfied the taxpayer then bears the ultimate burden of persuasion 116_tc_438 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable continued decide whether they properly substantiated such expenses cause and good_faith see furnish v commissioner tcmemo_2001_286 the most important factor however in determining whether a taxpayer acted with reasonable_cause and in good_faith is the extent of the taxpayer’s effort to assess the proper tax_liability sec_1_6664-4 income_tax regs this factor includes the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional id it is clear from the record that petitioners are not tax experts or experienced in tax matters and relied reasonably and in good_faith on their preparer to determine the proper treatment of their expenses see 469_us_241 after considering the totality of the facts and circumstances we are satisfied that petitioners who provided their commercial tax_return_preparer with receipts and all of the necessary information regarding petitioner’s employment transfer acted in good_faith and come within the reasonable_cause exception of sec_6664 therefore we hold that petitioners are not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments advanced by the parties and to the extent not addressed herein we conclude that those arguments are irrelevant moot or meritless to give effect to the foregoing decision will be entered under rule
